DAUKSCH, Judge.
This is an appeal from an order suppressing evidence of the results of an intoxilyzer test in a manslaughter case. An intoxilyzer is a device which measures blood/alcohol levels.
This case is like Drury v. Harding, 443 So.2d 360 (Fla. 1st DCA 1983) and we are in agreement with the Drury ruling.. Thus we must reverse the order of suppression. Appellee here also argues that the intoxilyzer device itself was not approved by the Department of Health and Rehabilitative Services as the statutes required. We conclude that the Department of Health and Rehabilitative Services Rule 10D-42.24(5) does approve the device which was apparently used in this case, thus find appellee’s argument without merit. We certify to the supreme court the same question posed in Drury as being of great public importance.
REVERSED and REMANDED.
ORFINGER, J., concurs.
SHARP, J., concurs specially with opinion.